                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WILLIAM SPARKMON                                                                   PLAINTIFF

v.                                  Case No. 4:17-cv-00799-KGB

BOBBY MAY                                                                        DEFENDANT

                                             ORDER

       Before the Court is the motion to dismiss without prejudice filed by plaintiff William

Sparkmon (Dkt. No. 22). In the instant motion, Mr. Sparkmon asks the Court to dismiss this matter

without prejudice. Mr. Sparkmon represents that defendant Bobby May does not object to his

motion to dismiss without prejudice. For good cause shown, the Court grants the motion and

dismisses this action without prejudice. The Court denies as moot all other pending motions in

this case (Dkt. Nos. 11, 14, 18).

       It is so ordered this 6th day of March, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                                1
